                   1 MINH P. NGO, CA Bar No. 302230
                       minh.ngo@ogletree.com
                   2 OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   3 400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                   4 Telephone: 213.239.9800
                       Facsimile: 213.239.9045
                   5
                       Attorneys for Defendant
                   6 ONE CALL LOCATORS, LTD. dba ELM
                       LOCATING & UTILITY SERVICES
                   7

                   8                            UNITED STATES DISTRICT COURT
                   9                        CENTRAL DISTRICT OF CALIFORNIA
               10
               11 ENRIQUE LUNA, an individual,                  Case No. 5:18-cv-02662 JFW (KKx)
               12                                               STIPULATED PROTECTIVE ORDER
                                   Plaintiff,
               13
                             v.                                 Complaint Filed: October 16, 2018
               14                                               Trial Date:       December 17, 2019
                                                                District Judge: Hon. John F. Walter
                  ONE CALL LOCATORS, LTD. dba                                     Courtroom 7A, First St.
               15
                  ELM LOCATOR & UTILITY                         Magistrate Judge: Hon. Kenly Kiya Kato
               16 SERVICES, a Montana corporation,                                Courtroom 3 or 4,
                  DOES 1-25, inclusive,                                           Riverside
               17
               18                  Defendants.
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

20190312.1866800
443.Stipulated-
                                                                                 Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                   STIPULATED PROTECTIVE ORDER
                   1   1.    A.     PURPOSES AND LIMITATIONS
                   2         Discovery in this action is likely to involve production of confidential,
                   3   proprietary, or private information for which special protection from public disclosure
                   4   and from use for any purpose other than prosecuting this litigation may be warranted.
                   5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
                   6   following Stipulated Protective Order. The parties acknowledge that this Order does
                   7   not confer blanket protections on all disclosures or responses to discovery and that the
                   8   protection it affords from public disclosure and use extends only to the limited
                   9   information or items that are entitled to confidential treatment under the applicable
               10      legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
               11      that this Stipulated Protective Order does not entitle them to file confidential
               12      information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
               13      followed and the standards that will be applied when a party seeks permission from
               14      the court to file material under seal.
               15            B.     GOOD CAUSE STATEMENT
               16            This action is likely to involve trade secrets, customer and pricing lists and other
               17      valuable research, development, commercial, financial, technical and/or proprietary
               18      information for which special protection from public disclosure and from use for any
               19      purpose other than prosecution of this action is warranted. Such confidential and
               20      proprietary materials and information consist of, among other things, confidential
               21      business or financial information, information regarding confidential business
               22      practices, or other confidential research, development, or commercial information
               23      (including information implicating privacy rights of third parties), information
               24      otherwise generally unavailable to the public, or which may be privileged or otherwise
               25      protected from disclosure under state or federal statutes, court rules, case decisions, or
               26      common law. Accordingly, to expedite the flow of information, to facilitate the prompt
               27      resolution of disputes over confidentiality of discovery materials, to adequately protect
               28      information the parties are entitled to keep confidential, to ensure that the parties are

20190312.1866800
443.Stipulated-
                                                                   1                Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                     STIPULATED PROTECTIVE ORDER
                   1   permitted reasonable necessary uses of such material in preparation for and in the
                   2   conduct of trial, to address their handling at the end of the litigation, and serve the ends
                   3   of justice, a protective order for such information is justified in this matter. It is the
                   4   intent of the parties that information will not be designated as confidential for tactical
                   5   reasons and that nothing be so designated without a good faith belief that it has been
                   6   maintained in a confidential, non-public manner, and there is good cause why it should
                   7   not be part of the public record of this case.
                   8   2.     DEFINITIONS
                   9          2.1    Action: the above-entitled proceeding, Enrique Luna v. One Call
               10      Locators, Ltd. dba ELM Locator and Utility Services, et al., U.S. District Court,
               11      Central District of California, Case No. 5:18-cv-02662 JFW (KKx).
               12             2.2    Challenging Party: a Party or Non-Party that challenges the designation
               13      of information or items under this Order.
               14             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
               15      how it is generated, stored or maintained) or tangible things that qualify for
               16      protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
               17      Good Cause Statement.
               18             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
               19      their support staff).
               20             2.5    Designating Party: a Party or Non-Party that designates information or
               21      items that it produces in disclosures or in responses to discovery as
               22      “CONFIDENTIAL.”
               23             2.6    Disclosure or Discovery Material: all items or information, regardless
               24      of the medium or manner in which it is generated, stored, or maintained (including,
               25      among other things, testimony, transcripts, and tangible things), that are produced or
               26      generated in disclosures or responses to discovery in this matter.
               27
               28

20190312.1866800
443.Stipulated-
                                                                    2                Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                     STIPULATED PROTECTIVE ORDER
                   1         2.7    Expert: a person with specialized knowledge or experience in a matter
                   2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                   3   an expert witness or as a consultant in this Action.
                   4         2.8    House Counsel: attorneys who are employees of a party to this Action.
                   5   House Counsel does not include Outside Counsel of Record or any other outside
                   6   counsel.
                   7         2.9    Non-Party: any natural person, partnership, corporation, association, or
                   8   other legal entity not named as a Party to this action.
                   9         2.10 Outside Counsel of Record: attorneys who are not employees of a party
               10      to this Action but are retained to represent or advise a party to this Action and have
               11      appeared in this Action on behalf of that party or are affiliated with a law firm which
               12      has appeared on behalf of that party, and includes support staff.
               13            2.11 Party: any party to this Action, including all of its officers, directors,
               14      employees, consultants, retained experts, and Outside Counsel of Record (and their
               15      support staffs).
               16            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
               17      Discovery Material in this Action.
               18            2.13 Professional Vendors: persons or entities that provide litigation support
               19      services (e.g., photocopying, videotaping, translating, preparing exhibits or
               20      demonstrations, and organizing, storing, or retrieving data in any form or medium)
               21      and their employees and subcontractors.
               22            2.14 Protected Material: any Disclosure or Discovery Material that is
               23      designated as “CONFIDENTIAL.”
               24            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
               25      from a Producing Party.
               26      3.    SCOPE
               27            The protections conferred by this Stipulation and Order cover not only Protected
               28      Material (as defined above), but also (1) any information copied or extracted from

20190312.1866800
443.Stipulated-
                                                                   3               Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                     STIPULATED PROTECTIVE ORDER
                   1   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                   2   Material; and (3) any testimony, conversations, or presentations by Parties or their
                   3   Counsel that might reveal Protected Material.
                   4         Any use of Protected Material at trial shall be governed by the orders of the
                   5   trial judge. This Order does not govern the use of Protected Material at trial.
                   6   4.    DURATION
                   7         Even after final disposition of this litigation, the confidentiality obligations
                   8   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                   9   in writing or a court order otherwise directs. Final disposition shall be deemed to be
               10      the later of (1) dismissal of all claims and defenses in this Action, with or without
               11      prejudice; and (2) final judgment herein after the completion and exhaustion of all
               12      appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
               13      for filing any motions or applications for extension of time pursuant to applicable law.
               14      5.    DESIGNATING PROTECTED MATERIAL
               15            5.1       Exercise of Restraint and Care in Designating Material for Protection.
               16      Each Party or Non-Party that designates information or items for protection under
               17      this Order must take care to limit any such designation to specific material that
               18      qualifies under the appropriate standards. The Designating Party must designate for
               19      protection only those parts of material, documents, items, or oral or written
               20      communications that qualify so that other portions of the material, documents, items,
               21      or communications for which protection is not warranted are not swept unjustifiably
               22      within the ambit of this Order.
               23            Mass, indiscriminate, or routinized designations are prohibited. Designations
               24      that are shown to be clearly unjustified or that have been made for an improper purpose
               25      (e.g., to unnecessarily encumber the case development process or to impose
               26      unnecessary expenses and burdens on other parties) may expose the Designating Party
               27      to sanctions.
               28

20190312.1866800
443.Stipulated-
                                                                    4               Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                      STIPULATED PROTECTIVE ORDER
                   1         If it comes to a Designating Party’s attention that information or items that it
                   2   designated for protection do not qualify for protection, that Designating Party must
                   3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                   4         5.2    Manner and Timing of Designations. Except as otherwise provided in
                   5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                   6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   7   under this Order must be clearly so designated before the material is disclosed or
                   8   produced.
                   9         Designation in conformity with this Order requires:
               10            (a)    for information in documentary form (e.g., paper or electronic
               11      documents, but excluding transcripts of depositions or other pretrial or trial
               12      proceedings), that the Producing Party affix at a minimum, the legend
               13      “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
               14      contains protected material. If only a portion or portions of the material on a page
               15      qualifies for protection, the Producing Party also must clearly identify the protected
               16      portion(s) (e.g., by making appropriate markings in the margins).
               17            A Party or Non-Party that makes original documents available for inspection
               18      need not designate them for protection until after the inspecting Party has indicated
               19      which documents it would like copied and produced. During the inspection and before
               20      the designation, all of the material made available for inspection shall be deemed
               21      “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
               22      copied and produced, the Producing Party must determine which documents, or
               23      portions thereof, qualify for protection under this Order. Then, before producing the
               24      specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
               25      to each page that contains Protected Material. If only a portion or portions of the
               26      material on a page qualifies for protection, the Producing Party also must clearly
               27      identify the protected portion(s) (e.g., by making appropriate markings in the margins).
               28

20190312.1866800
443.Stipulated-
                                                                   5               Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                    STIPULATED PROTECTIVE ORDER
                   1            (b)   for testimony given in depositions that the Designating Party identify
                   2   the Disclosure or Discovery Material on the record, before the close of the deposition
                   3   all protected testimony.
                   4            (c)   for information produced in some form other than documentary and for
                   5   any other tangible items, that the Producing Party affix in a prominent place on the
                   6   exterior of the container or containers in which the information is stored the legend
                   7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                   8   protection, the Producing Party, to the extent practicable, shall identify the protected
                   9   portion(s).
               10               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
               11      failure to designate qualified information or items does not, standing alone, waive
               12      the Designating Party’s right to secure protection under this Order for such material.
               13      Upon timely correction of a designation, the Receiving Party must make reasonable
               14      efforts to assure that the material is treated in accordance with the provisions of this
               15      Order.
               16      6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
               17               6.1   Timing of Challenges. Any Party or Non-Party may challenge a
               18      designation of confidentiality at any time that is consistent with the Court’s
               19      Scheduling Order.
               20               6.2   Meet and Confer. The Challenging Party shall initiate the dispute
               21      resolution process under Local Rule 37.1 et seq.
               22               6.3   The burden of persuasion in any such challenge proceeding shall be on
               23      the Designating Party. Frivolous challenges, and those made for an improper purpose
               24      (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
               25      expose the Challenging Party to sanctions. Unless the Designating Party has waived
               26      or withdrawn the confidentiality designation, all parties shall continue to afford the
               27      material in question the level of protection to which it is entitled under the Producing
               28      Party’s designation until the Court rules on the challenge.

20190312.1866800
443.Stipulated-
                                                                   6                 Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                     STIPULATED PROTECTIVE ORDER
                   1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                   2         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                   3   disclosed or produced by another Party or by a Non-Party in connection with this
                   4   Action only for prosecuting, defending, or attempting to settle this Action. Such
                   5   Protected Material may be disclosed only to the categories of persons and under the
                   6   conditions described in this Order. When the Action has been terminated, a
                   7   Receiving Party must comply with the provisions of section 13 below (FINAL
                   8   DISPOSITION).
                   9         Protected Material must be stored and maintained by a Receiving Party at a
               10      location and in a secure manner that ensures that access is limited to the persons
               11      authorized under this Order.
               12            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
               13      otherwise ordered by the court or permitted in writing by the Designating Party, a
               14      Receiving Party may disclose any information or item designated
               15      “CONFIDENTIAL” only to:
               16            (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
               17      as employees of said Outside Counsel of Record to whom it is reasonably necessary
               18      to disclose the information for this Action;
               19            (b)    the officers, directors, and employees (including House Counsel) of the
               20      Receiving Party to whom disclosure is reasonably necessary for this Action;
               21            (c)    Experts (as defined in this Order) of the Receiving Party to whom
               22      disclosure is reasonably necessary for this Action and who have signed the
               23      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               24            (d)    the court and its personnel;
               25            (e)    court reporters and their staff;
               26            (f)    professional jury or trial consultants, mock jurors, and Professional
               27      Vendors to whom disclosure is reasonably necessary for this Action and who have
               28      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20190312.1866800
443.Stipulated-
                                                                   7                Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                      STIPULATED PROTECTIVE ORDER
                   1         (g)    the author or recipient of a document containing the information or a
                   2   custodian or other person who otherwise possessed or knew the information;
                   3         (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
                   4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                   5   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                   6   not be permitted to keep any confidential information unless they sign the
                   7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                   8   agreed by the Designating Party or ordered by the court. Pages of transcribed
                   9   deposition testimony or exhibits to depositions that reveal Protected Material may be
               10      separately bound by the court reporter and may not be disclosed to anyone except as
               11      permitted under this Stipulated Protective Order; and
               12            (i)    any mediator or settlement officer, and their supporting personnel,
               13      mutually agreed upon by any of the parties engaged in settlement discussions.
               14      8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
               15      OTHER LITIGATION
               16            If a Party is served with a subpoena or a court order issued in other litigation
               17      that compels disclosure of any information or items designated in this Action as
               18      “CONFIDENTIAL,” that Party must:
               19            (a)    promptly notify in writing the Designating Party. Such notification shall
               20      include a copy of the subpoena or court order;
               21            (b)    promptly notify in writing the party who caused the subpoena or order
               22      to issue in the other litigation that some or all of the material covered by the
               23      subpoena or order is subject to this Protective Order. Such notification shall include a
               24      copy of this Stipulated Protective Order; and
               25            (c)    cooperate with respect to all reasonable procedures sought to be pursued
               26      by the Designating Party whose Protected Material may be affected.
               27            If the Designating Party timely seeks a protective order, the Party served with
               28      the subpoena or court order shall not produce any information designated in this action

20190312.1866800
443.Stipulated-
                                                                   8                Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                     STIPULATED PROTECTIVE ORDER
                   1   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                   2   or order issued, unless the Party has obtained the Designating Party’s permission. The
                   3   Designating Party shall bear the burden and expense of seeking protection in that court
                   4   of its confidential material and nothing in these provisions should be construed as
                   5   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                   6   directive from another court.
                   7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                   8   PRODUCED IN THIS LITIGATION
                   9         (a)    The terms of this Order are applicable to information produced by a
               10      Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
               11      produced by Non-Parties in connection with this litigation is protected by the
               12      remedies and relief provided by this Order. Nothing in these provisions should be
               13      construed as prohibiting a Non-Party from seeking additional protections.
               14            (b)    In the event that a Party is required, by a valid discovery request, to
               15      produce a Non-Party’s confidential information in its possession, and the Party is
               16      subject to an agreement with the Non-Party not to produce the Non-Party’s
               17      confidential information, then the Party shall:
               18                   (1)    promptly notify in writing the Requesting Party and the Non-
               19      Party that some or all of the information requested is subject to a confidentiality
               20      agreement with a Non-Party;
               21                   (2)    promptly provide the Non-Party with a copy of the Stipulated
               22      Protective Order in this Action, the relevant discovery request(s), and a reasonably
               23      specific description of the information requested; and
               24                   (3)    make the information requested available for inspection by the
               25      Non-Party, if requested.
               26            (c)    If the Non-Party fails to seek a protective order from this court within
               27      14 days of receiving the notice and accompanying information, the Receiving Party
               28      may produce the Non-Party’s confidential information responsive to the discovery

20190312.1866800
443.Stipulated-
                                                                   9               Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                    STIPULATED PROTECTIVE ORDER
                   1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                   2   not produce any information in its possession or control that is subject to the
                   3   confidentiality agreement with the Non-Party before a determination by the court.
                   4   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                   5   of seeking protection in this court of its Protected Material.
                   6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   8   Protected Material to any person or in any circumstance not authorized under this
                   9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
               10      writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
               11      to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
               12      persons to whom unauthorized disclosures were made of all the terms of this Order,
               13      and (d) request such person or persons to execute the “Acknowledgment and
               14      Agreement to Be Bound” that is attached hereto as Exhibit A.
               15      11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               16      PROTECTED MATERIAL
               17            When a Producing Party gives notice to Receiving Parties that certain
               18      inadvertently produced material is subject to a claim of privilege or other protection,
               19      the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
               20      Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
               21      may be established in an e-discovery order that provides for production without prior
               22      privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
               23      parties reach an agreement on the effect of disclosure of a communication or
               24      information covered by the attorney-client privilege or work product protection, the
               25      parties may incorporate their agreement in the stipulated protective order submitted to
               26      the court.
               27
               28

20190312.1866800
443.Stipulated-
                                                                  10                Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                     STIPULATED PROTECTIVE ORDER
                   1   12.   MISCELLANEOUS
                   2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   3   person to seek its modification by the Court in the future.
                   4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                   5   Protective Order no Party waives any right it otherwise would have to object to
                   6   disclosing or producing any information or item on any ground not addressed in this
                   7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                   8   ground to use in evidence of any of the material covered by this Protective Order.
                   9         12.3 Filing Protected Material. A Party that seeks to file under seal any
               10      Protected Material must comply with Civil Local Rule 79-5. Protected Material may
               11      only be filed under seal pursuant to a court order authorizing the sealing of the
               12      specific Protected Material at issue. If a Party's request to file Protected Material
               13      under seal is denied by the court, then the Receiving Party may file the information
               14      in the public record unless otherwise instructed by the court.
               15      13.   FINAL DISPOSITION
               16            After the final disposition of this Action, as defined in paragraph 4, within 60
               17      days of a written request by the Designating Party, each Receiving Party must return
               18      all Protected Material to the Producing Party or destroy such material. As used in this
               19      subdivision, “all Protected Material” includes all copies, abstracts, compilations,
               20      summaries, and any other format reproducing or capturing any of the Protected
               21      Material. Whether the Protected Material is returned or destroyed, the Receiving Party
               22      must submit a written certification to the Producing Party (and, if not the same person
               23      or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
               24      category, where appropriate) all the Protected Material that was returned or destroyed
               25      and (2)affirms that the Receiving Party has not retained any copies, abstracts,
               26      compilations, summaries or any other format reproducing or capturing any of the
               27      Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
               28      archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

20190312.1866800
443.Stipulated-
                                                                   11                Case No. 5:18-cv-02662 JFW (KKx)
Protective-
Order.Clean.docx
                                                     STIPULATED PROTECTIVE ORDER
